 

Exhibit 10.14

[g201602222339565111296.jpg]

August 14, 2014

Stephen Kim

[Private Address]

Offer of Employment by Marin Software Incorporated

Dear Stephen:

I am very pleased to confirm our offer to you of employment with Marin Software
Incorporated (the “Company”) in the position of Executive Vice President and
General Counsel based in our San Francisco, California office. In this position
you will report to me, or my designate. Your start date shall be no later than
October 15, 2014. The terms of our offer and the benefits currently provided by
the Company are as follows:

1. Starting Salary. Your starting salary will be at the annualized rate of
$275,000.00 USD per year (less normal payroll deductions and withholdings), and
will be subject to review on an annual basis. In addition you will be eligible
to receive variable compensation of 30% USD per year (less normal payroll
deductions and withholdings) based upon Corporate performance and at the Chief
Executive Officer and Compensation Committee’s discretion for an annualized On
Target Earnings of $357,500.00 USD and shall be pro-rated for the months of
employment in 2014. As long as you remain a full time employee in good standing,
you will be eligible to receive a sign on bonus of $125,000.00 payable over two
years in equal quarterly amounts of $15,625.00 (less normal payroll deductions
and withholdings). In the event of a qualifying Change in Control and your
position is terminated without cause, any remainder of your sign on bonus will
be paid in full (less normal payroll deductions and withholdings).

2. Benefits. In addition, you will be eligible to participate in regular health,
vision and dental insurance, 401(k), and other employee benefit plans
established by the Company for its employees from time to time. Comprehensive
medical benefits go into effect on the first of every month. If your start date
falls any time after the first of the month, your benefits will start on the
first day of the following month. Except as expressly provided herein, the
Company reserves the right to change or otherwise modify, in its sole
discretion, the preceding terms of employment, as well as any of the terms set
forth herein at any time in the future. US management (Vice Presidents and
above) do not accrue paid time off (PTO). Instead, you will submit time off
requests for preapproval by your manager in his or her sole discretion.
Typically, time off for US managers is approximately 15 days in the first full
year of employment. In addition 12 regular Company holidays each calendar year
and unlimited sick days are provided. The Company also offers US employees a
monthly commuting benefit for parking and mass transit expenses. Details
regarding the benefit will be provided in new hire orientation.

3. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing with updates from time-to-time as requested any other gainful
employment, business or activity that you are currently associated with or
participate in. You will not assist any other person or organization in
competing with the Company or in preparing to engage in competition with the
business or proposed business of the Company. You represent that your signing of
this offer letter and the Company’s Employee Invention Assignment and
Confidentiality Agreement and your commencement of employment with the Company
will not violate any agreement currently in place between yourself and current
or past employers. Notwithstanding anything in this Agreement to the contrary,
you may engage in charitable activities and community affairs, and with the
prior approval of the Board of Directors you may serve as a director of any
corporation which does not compete in any way with Company business or proposed
business; provided that such activities are not inconsistent with your
obligations to the Company.

 

 

 

 

--------------------------------------------------------------------------------

[g201602222339565261297.jpg]

 

Page 2 of 3

 

4. (a) Options. After your date of hire, we will recommend to the Compensation
Committee (the “Committee”) of the Board of Directors of the Company that you be
granted an option to purchase 150,000 shares of Company common stock (the
“Shares”), with an exercise price per share equal to the closing price per share
of Company common stock as of the date of the Committee’s approval of the grant.
The vesting and the other terms of the option will be set by the Committee. Any
option granted to you will be governed by the terms and conditions of the
applicable grant agreement and the 2013 Marin Software Incorporated Equity and
Incentive Plan. . Also, the Company currently offers an Employee Stock Purchase
Plan (“ESPP”) under which eligible employees may purchase shares of Company
common stock through payroll deductions made over a period of 6 months at a 15%
discount from the market price on the date of purchase. Participation in the
ESPP is optional. Details regarding the ESPP will be provided in new hire
orientation.

5. (a) At Will Employment. While we look forward to a profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment or other relationship can be terminated by
either of us for any reason, at any time, with or without prior notice and with
or without cause. You should regard any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) as ineffective. Further, your participation in any stock option or
benefit program is not to be regarded as assuring you of continuing employment
or service for any particular period of time. Any modification or change in your
at-will employment status may only occur by way of a written employment
agreement signed by you and an authorized officer of the Company (other than
you), and approved by the Company’s Board of Directors.

(b) Severance and Change in Control Agreement. You agree to sign the Company’s
standard Severance and Change in Control Agreement applicable to executive and
senior officers of the Company, which provides certain severance benefits if
your employment relationship is terminated under certain circumstances. You will
not be entitled to any severance benefits if your employment is terminated by
the Company for Cause (as defined in the Severance and Change in Control
Agreement).

6. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States.

7. Arbitration. You and the Company shall submit to mandatory and exclusive
binding arbitration of any controversy or claim arising out of, or relating to,
this Agreement or any breach hereof, provided, however, that the parties retain
their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties. Such arbitration shall be governed by the Federal
Arbitration Act and conducted through the American Arbitration Association in
the State of California, San Francisco County, before a single neutral
arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time. The parties may conduct only essential discovery prior to the hearing, as
defined by the AAA arbitrator. The arbitrator shall issue a written decision
that contains the essential findings and conclusions on which the decision is
based. You shall bear only those costs of arbitration you would otherwise bear
had you brought a claim covered by this Agreement in court. Judgment upon the
determination or award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. In addition to any other award, the arbitrator
shall award the prevailing party attorneys’ fees, costs and arbitration costs,
incurred by the prevailing party as a result of the arbitration.

8. Successors, Binding Agreement. This Agreement shall not automatically be
terminated by the voluntary or involuntary dissolution of the Company or by any
merger or consolidation, whether or not the Company is the surviving or
resulting corporation, or upon any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall bind and inure to the
benefit of the surviving or resulting corporation, or the corporation to which
such assets shall have been transferred, as the case may be; provided, however,
that the Company will require any successor to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

9. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without giving effect to California’s
choice of law rules. No waiver of any term of this Agreement constitutes a
waiver of any other term of this Agreement. This Agreement may be amended only
in writing by an agreement specifically referencing this Agreement which is
signed by both you and the Company. In the event that a court or other trier of
fact invalidates one or more terms of this Agreement, all the other terms of
this Agreement shall remain valid and enforceable. You shall have no duty to
mitigate any damages caused by the breach of the Company of this Agreement.

 

123 Mission Street, 25th Floor

San Francisco. CA 94105

(415) 399-2580

(415) 704-3085 (fax)

www.marinsoftware.com

 

--------------------------------------------------------------------------------

[g201602222339565261297.jpg]

 

Page 3 of 3

 

10. Acceptance. This offer is contingent on a satisfactory background check. If
you decide to accept our offer, and I hope you will, please sign the enclosed
copy of this letter in the space indicated and return it to me, on or before
August 15, 2014. Your signature will acknowledge that you have read and
understood and agreed to the terms and conditions of this offer letter and the
attached documents, if any. Should you have anything else that you wish to
discuss, please do not hesitate to call Nancy Kato, our Chief People Officer, or
me.

We look forward to the opportunity to welcome you to the Company!

 

 

Very truly Yours,

 

 

 

/s/. David A. Yovanno

 

David A. Yovanno

 

Chief Executive Officer

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Stephen Kim

 

August 15, 2015

Stephen Kim

 

Date

 

 

123 Mission Street, 25th Floor

San Francisco. CA 94105

(415) 399-2580

(415) 704-3085 (fax)

www.marinsoftware.com

 